                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 WILLIAM J. JOHANSEN,                            )
                                                 )
                        Plaintiff,               )
                                                 )
                v.                               )   C.A. No. 17-452 (MN) (SRF)
                                                 )
 AIR & LIQUID SYSTEMS CORP., et al.              )
                                                 )
                        Defendants.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on January 25, 2019, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 184) in this action, recommending that the Court grant Ford Motor

Company’s motion for summary judgment;

               WHEREAS, no party filed objections to the Report and Recommendation pursuant

to 72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding

no clear error on the face of the record;

               THEREFORE, IT IS HEREBY ORDERED this 11th day of February 2019 that the

Report and Recommendation is ADOPTED.

               Defendant Ford Motor Company’s motion for summary judgment is GRANTED

(D.I. 145).

               The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of

Defendant Ford Motor Company and against Plaintiff William J. Johansen.




                                                     The Honorable Maryellen Noreika
                                                     United States District Court Judge
